         EXHIBIT A




Case 5:21-cv-00044-D Document 1-1 Filed 01/28/21 Page 1 of 19
                                                                                                                 File
  STATE OF NORTH CAROLINA                                                                                                           UC              '




                      WAKE                                                                                                 In The General Court Of Justice
                                                     Count                                                                 District E1 Superior Court Division
                                                                                                                     LI

Name Of Plaintiff
 CUMIS INSURANCE SOCIETY, INCORPORATED
Address
                                                                                                                     CIVIL SUMMONS
 0/0 Walter E. Brook, Young Moore & Henderson, P.O. Box 31627
                                                                                             0     ALIAS AND PLUR1ES SUMMONS (ASSESS FEE)
City, State, Zip
Raleigh                                                      NC             27622
                                      VERSUS                                                                                                  G.S. IA-I, Rules 3 and 4
Name Of Defendant(s)                                                                    Date Original Summons Issued
Nationwide Mutual Fire Insurance Company
                                                                                        Date(s) Subsequent Summons(es) Issued




 To Each Of The Defendant(s) Named Below:
Name And Address Of Defendant I                                                         Name And Address Of Defendant        2
Nationwide Mutual Fire Insurance Company
By Service Upon its Statutory Process Agent: NC Dept ofInsurance
Commissioner ofInsurance, Mike Causey
 1201   Mail   Service Center, Raleigh                       NC          27699 -1201



                    IMPORTANT! You have been sued! These papers are legal documents, DO NOT throw these papers out!
                    You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as


  A                 possible, and, if needed, speak with someone who reads English and can translate these papers!
                     IMPORTANTE! iSe ha entablado un proceso civil en su contra! Estos papeles son documentos legales.
                     NO TIRE estos papeles!
                    Tiene que contestar a más tardar en 30 dIas. iPuede querer consultar con un abogado lo antes posible
                    acerca de su caso y, de ser necesario, hablar con alguien que lea inglés y que puecJa traducir estos
                    documentos!
 A Civil Action Has Been Commenced Against You!
 You are notified to appear and answer the complaint of the plaintiff as follows:
 1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiff's attorney within thirty (30) days after you have been
    served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiff's last known address, and
 2. File the original of the written answer with the Clerk of Superior Court of the county named above.
 If you fail to answer the complaint, the plaintiff will apply to the Court for the rlief denjnded in the complaint.
NameAndAddress Of Plaintiff's Attorney (if none, Address Of Plaintiff)                 Date Isst
                                                                                              ubd (         I                    Time

Walter B. Brook, Jr.                                                                                 1',9       9t%1)                     \,..3         AM     PM

Young Moore and Henderson, PA., P.O. Box 31627                                         Signatur             (
P.O. Box 31627
Raleigh                                                      NC            27622
                                                                                                  eputy CSC               Assistant CSC    Clerk Of Superior Court




                                                                                       Date Of Endorsement                       Time
fl ENDORSEMENT (ASSESS FEE)                                                                                                                       fl AM      EPM
    This Summons was originally issued on the date indicated                           Signature
    above and returned not served. At the request of the plaintiff,
    the time within which this Summons must be served is
    extended sixty (60) days.                                                                    Deputy CSC      0      Assistant CSC      Clerk Of Superior Court



NOTE TO PARTIES: Many counties have MANDATORYARB1TRATION programs in which most cases where the amount in controversy is $25,000 or
                            less are heard by an arbitrator before a trial. The parties will be notified if this case is assigned for mandatory arbitration, and, if
                            so, what procedure is to be followed.

                                                                                    (Over)
 AOC-CV-100, Rev. 4118
 © 2018 Administrative Office of the Courts
                       Case 5:21-cv-00044-D Document 1-1 Filed 01/28/21 Page 2 of 19
                                               •                I       RETURN OF SERVICE                          I
  I certify that this Summons and a copy of the complaint were received and served as follows:

                                                                             DEFENDANT I
 Date Served                             Time Served                                       Name Of Defendant
                                                                    IAM       IPM


 LI By delivering to the defendant named above a copy of the summons and complaint.
      By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
      person of suitable age and discretion then residing therein.

 LI As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
      below.
       Name And Address Of Person With Whom Copies Left (if corporation, give title of person copies left with)




      Other manner of service (specify)




      Defendant WAS NOT served for the following reason:




                                                                             DEFENDANT 2
Date Served                             Time Served                                       Name Of Defendant
                                                                    LI AM LIPM

 LI By delivering to the defendant named above a copy of the summons and complaint.
 fl By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
      person of suitable age and discretion then residing therein.
 LI   As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
      below.
       Name And Address Of Person With Whom Copies Left (if corporation, give title of person copies left with)




LI    Other manner of service (specify)




 fl   Defendant WAS NOT served for the following reason:




Service Fee Paid                                                                          Signature Of Deputy Sheriff Making Return


Date Received                                                                         -   Name Of Sheriff (type or print)


Date Of Return                                                                            County Of Sheriff



  AOC-CV-100, Side Two, Rev. 4/18
  © 2018 Administrative Office of the Courts
                     Case 5:21-cv-00044-D Document 1-1 Filed 01/28/21 Page 3 of 19
                                                                         2OCVL t.?1J2
                                             L
NORTH CAROLINA                                        IN THE GENERAL COURT OF JUSTICE
                                                           SUPERIOR COURT DIVISION
WAKE COUNTY                                                     20 CVS

CUMIS INSURANCE SOCIETY, INC,

                      Plaintiff,
                                                                COMPLAINT
       V.

NATIONWIDE MUTUAL FIRE
INSURANCE COMPANY,

                     Defendant.



        CUMIS INSURANCE SOCIETY, INC., complaining of NATIONWIDE MUTUAL

FIRE INSURANCE COMPANY, alleges and says that:

                                           PARTIES

       1.      CUMIS INSURANCE SOCIETY, INC. ("CUMIS") is a foreign insurance

company admitted to write property and casualty insurance in North Carolina with its principal

place of business in Madison, Wisconsin.

       2.      NATIONWIDE MUTUAL FIRE INSURANCE COMPANY ("Nationwide") is a

foreign insurance company admitted to write property and casualty insurance in North Carolina

with its principal place of business in Columbus, Ohio.

                                   JURISDICTION AND VENUE

       3.      This Court has jurisdiction over the parties and the subject matter, and venue is

proper in Wake County.




            Case 5:21-cv-00044-D Document 1-1 Filed 01/28/21 Page 4 of 19
                                       BACKGROUND

       4.       Quorum Center Condominium is a mixed-use condominium building located at 323

W. Jones Street, Raleigh, North Carolina,

       5.       The Quorum Center Master Owners Association, Inc. ("Master Association") is a

nonprofit corporation responsible for the administration of the Quorum Center Condominium,

including its operation and maintenance, as set forth in the Declaration of Condominium for

Quorum Center Condominium.

       6.      The Master Association purchased and Nationwide issued its "Premier

Businessowners Policy" number ACP BPOF 2283498178 with limits of approximately $55

Million for the Quorum Center building and contents located at 323 W. Jones Street, Raleigh,

North Carolina, which policy was in full force and effect on March 16, 2017.

       7.      The Local Government Federal Credit Union ("LGFCU") operated a facility and

owned units and property in the Quorum Center Condominium on floors one through six as of

March 16, 2017.

       8.      The Nationwide policy as of March 16, 2017 named as insureds on its "Schedule

of Named Insureds," among others, the Master Association and the LGFCU, and therefore

Nationwide insured the units and property owned by the LGFCU in the Quorum Center

Condominium.

       9.      CUMIS issued to the LGFCU its policy No. 042358 for the period June 30, 2016

to June 30, 2017, for the LGFCU units and. property at the Quorum Center Condominium.

       10.     CUMIS also insured the LGFCU units and property in the Quorum Center

Condominium on March 16, 2017.




                                        2
            Case 5:21-cv-00044-D Document 1-1 Filed 01/28/21 Page 5 of 19
        11.     A massive fire occurred on March 16, 2017, at the Metropolitan Apartments

("Metropolitan Fire") then under construction at 314 Jones Street, Raleigh, North Carolina,

immediately across Jones Street from the Quorum Center building, destroying that building, and

threatening destruction of and severely damaging several surrounding buildings and their contents,

including the Quorum Center building and its contents.

        12.     The Metropolitan Fire and fire-fighting efforts extensively damaged the Quorum

Center building exterior, buildinginterior, and contents, forcing LGFCU and its tenants to abandon

the building, salvage contents, and undertake efforts to continue their business operations

elsewhere until the building could be reniediated and restored.

        13.    LGFCU incurred, and CUMIS paid on its behalf, expenses necessary to move its

Quorum Center operations temporarily to a facility on Wake Forest Road.

        14.    LGFCU incurred, and CUMIS paid on its behalf, lost rental income when LGFCU' s

tenants occupying its units in the Quorum Center were forced to leave the building and the leases

had to be suspended.

       15.      LGFCU incurred, and CUMIS paid on its behalf, necessary expenses after the loss

to preserve the property and maintain the building systems necessary to support the remediation

and restoration of the building.

       16.     LGFCU incurred, and CUMIS paid on its behalf, necessary expenses after the loss

to preserve, remediate and restore the building, its contents, and its infrastructure and security

systems, including demolition and rernediation contractors, construction contractors, security

contractors, technology contractors, and an owners' representative for supervision and

administration of the reconstruction.




          Case 5:21-cv-00044-D Document3 1-1 Filed 01/28/21 Page 6 of 19
        17.     LGFCU incurred, and CUMIS paid on its behalf, necessary additional expenses for

its annual meetings at a local hotel due to the loss of the Quorum Conference Center.

        18.     CUMIS demanded that Nationwide pay all LGFCU losses and reimburse CUMIS

the losses that it paid on behalf of LGFCU due to the Metropolitan Fire.

        19.     Nationwide has failed and refused to pay LGFCU its losses or to reimburse CUMIS

for its payments to LGFCU as a result of losses related to the damage to the condominium units

and property on floors two and three, and part of floor six, which units had not been up-fitted when

the LGFCU first purchased those units many years before the fire loss.

        20.     The Master Association has assigned its rights as named insured and approved,

authorized, and delegated authority to the CUMIS to pursue at its sole expense in its own name or

in the name of the Master Association, its claims against Nationwide for losses due to Nationwide's

refusal to pay the LGFCU losses that were paid by CUMIS.

        21.     LGFCU has assigned to CUMIS its rights as named insured under the Nationwide

policy to pursue its claims against Nationwide.

        22.     CUMIS is subrogated as a matter of law to the rights of its insured LGFCU to

pursue its claims against Nationwide and brings this action individually, as an assignee of the

Master Association and the LGFCU, and as a subrogee of the LGFCU..

                                 FIRST CLAIM FOR RELIEF
                          (Breach of Contract and Equitable Subrogation)

        23.     CUMIS incorporates herein by reference the allegations of the previous paragraphs

to same extent as if fully set forth herein.

       24.      CUMIS, LGFCU and the Master Association have satisfied all conditions

precedent to bringing this action.




           Case 5:21-cv-00044-D Document 1-1 Filed 01/28/21 Page 7 of 19
        25.    Nationwide insured the Quorum Center building for the direct physical loss of fire

with replacement cost coverage at limits of $54,844,100, subject to a deductible of $5,000.00.

        26.    Nationwide insured the Quorum Center for business income loss for the period of

restoration.

       27.     Nationwide insured the Quorum Center for extra expense incurred for the period of

restoration.

       28.     The Nationwide Policy's Property Coverage Form provides in pertinent part as

follows:

       Throughout this policy the words "you" and "your" refer to the Named Insureds
       shown in the Declarations,

       A. COVERAGES

       We will pay for direct physical loss of or damage to Covered Property at the
       described premises in the Declarations caused by or resulting from any Covered
       Cause of Loss.

       1. COVERED PROPERTY

       Covered Property includes Buildings as described under paragraph a. below,
       Business Personal Property as described under paragraph b. below, or both,
       depending on whether a Limit of Insurance is shown in the Declarations for that
       type of property. Regardless of whether coverage is shown in the Declarations for
       Buildings, Business Personal Property, or both, there is no coverage for property
       described under paragraph 2., PROPERTY NOT COVERED.

       a. Buildings, meaning the described buildings and structures at the described
       premises, including:



       b. Business Personal Property located in or on buildings or structures at the
       described premises  , consisting of the following:
                          ....




       29.     Nationwide endorsed its policy with the Condominium Association Coverage

endorsement PB 17 01 11 14, which provided as follows:



           Case 5:21-cv-00044-D Document5 1-1 Filed 01/28/21 Page 8 of 19
This endorsement modifies insurance provided under the following:

       PREMIER BUSINESSOWNERS PROPERTY COVERAGE FORM


B. Under the PREMIER BUSINESSOWNERS PROPERTY COVERAGE
   FORM, the following amendments are made:

   1. Under Section A. COVERAGES, 1, COVERED PROPERTY, Paragraph
      a. Buildings is replaced by the following:

       a. Buildings, meaning the described buildings and structures at the
          described premises, including:



          (2) Fixtures, outside of individual units, including outdoor fixtures;

          (3) Permanently installed:

              (a) Machinery; and
              (b) Equipment;

          (4) Personal property owned by you that is used to maintain or service
              the building or structure or its premises, including:



              (c) Flooring

              (d) Appliances used for refrigerating, ventilating, cooking,
                  dishwashing, or laundering that are not contained within
                  individual units; and


          (6) Any of the following types of property contained within a unit,
              regardless of ownership, if your Condominium Association
              Agreement requires you to insure it:

             (a) Fixtures, improvements and alterations that are a part of the
                 building or structure; and

             (b) Appliances, such as those used for refrigerating, ventilating,
                 cooking, dishwashing, laundering, security or housekeeping;
                 and




 Case 5:21-cv-00044-D Documenton 1-1 Filed 01/28/21 Page 9 of 19
                    But Building does not include personal property owned by, used by or
                    in the care, custody or control of a unit-owner except for personal
                    property listed in Paragraph B. l.a.(6) above.

             2. Under Section A. COVERAGES, 1. COVERED PROPERTY, Paragraph
                b. Business Personal Property is replaced by the following:

                b. Business Personal Property located in or on buildings or structures at
                    the described premises  , consisting of the following:
                                           ....




                    (1) Personal property owned by you or owned indivisibly by all unit-
                        owners;



                   (3) Leased personal property for which you have a contractual
                       responsibility to insure, unless otherwise provided for under
                       personal property of others.

                   Business Personal Property does not include property owned only by a
                   unit-owner, unless it is in your care, custody or control as covered
                   below.

                   This also includes property of others that is in your care, custody or
                   control except as otherwise provided in Section B. PROPERTY LOSS
                   CONDITIONS, 5. Loss Payment, paragraph e.(3)(b).



             4. The following is added to Section B. PROPERTY LOSS CONDITIONS

                Unit-Owner's Insurance

                A unit-owner may have other insurance covering the same property as this
                insurance, This insurance is intended to be primary, and not contribute
                with such other insurance

       30.      The Nationwide Policy also contains a North Carolina Amendatory endorsement,

form PB 90 32 1114, which provides in pertinent part as follows:




         Case 5:21-cv-00044-D Document71-1 Filed 01/28/21 Page 10 of 19
                   CONDOMINIUM OR TOWNHOUSE ASSOCIATION
                   AMENDMENTS:

                   If you are a Condominium or Townhouse Association:

                   1. Containing at least one residence, created after October 1, 1986; or

              2. Whose bylaws and declarations conform with the North Carolina
                 Condominium Act enacted October 1, 1986.

                  the following amendments also apply to you:



                  The following provisions are added:



                  B. Under the PROPERTY COVERAGE FORM:

              1, In Section A. COVERAGES, 1. COVERED PROPERTY, a. Buildings,
                  paragraphs (2), (4) and (5)(d) are replaced by the following:

              a. Buildings, meaning the described buildings and structures at the described
                  premises, including:



                  (2) Fixtures, outside of individual units, including outdoor fixtures.


              (4)1 Any of the following types of property contained within a unit,
                  regardless of ownership, if your Condominium Association Agreement
                  requires you to insure it:

                 (a) Fixtures, improvements and alterations that are a part of the building or
                     structure; and

                 (b) Appliances, such as those used for refrigerating, ventilating, cooking,
                     dishwashing, laundering, security or housekeeping; and

             (5) (d) Appliance used for refrigerating, ventilating, cooking, dishwashing or
                  laundering that are not contained within individual units.

'The numbering for the sub-paragraphs of this endorsement corresponds with the Property Coverage form, not the
Condominium Association Coverage Endorsement discussed above. Paragraph B.1.a.(4) of this endorsement is
identical to paragraph B.la.(6) of the Condominium Association Coverage Endorsement.

                                                      ['I
           Case 5:21-cv-00044-D Document 1-1 Filed 01/28/21 Page 11 of 19
             But Building does not include personal property owned by, used by or in the
             care, custody or control of a unit-owner except for personal property listed in
             paragraph (4) above.

             2. In Section A. COVERAGES, 1. COVERED PROPERTY, Paragraph b.
                 Business Personal Property is replaced by the following:

               b. Business Personal Property located in or on buildings or structures
                  described in the Declarations..,, , consisting of the following:

                   (1.) Personal property owned by you or owned indivisibly by all unit-
                        owners;



                   (2) Leased personal property for which you have a contractual
                       responsibility to insure, unless otherwise provided for under
                      personal property of others,

                         Business Personal Property does not include property owned only
                         by a unit-owner, unless it is in your care, custody or control as
                         covered below.

                         This also includes property of others that is in your care, custody
                         or control except as otherwise provided in Section E. PROPERTY
                         LOSS CONDITIONS, .5, Loss Payment, under paragraph 3.


       31.     The Declaration of Condominium For Quorum Center Condominium

("Declaration of Condominium") requires the Association to obtain and maintain a policy of

property insurance on the Quorum Center Condominium that affords certain minimum coverages

and limits as follows;

                                            ARTICLE XI
                                            INSURANCE

                Section 11.1 Property Insurance. The Association shall obtain and maintain
       at all times a policy of property insurance on the Building (ISO special form or its
       equivalent) in an amount not less than one hundred percent (100%) of the
       replacement cost of the Building and all contents thereof (except as expressly
       provided herein) at the time such insurance is purchased and at the time of each
       renewal thereof (excluding the cost of foundations and footings, and the cost of any



         Case 5:21-cv-00044-D Document 1-1 Filed 01/28/21 Page 12 of 19
        personal property supplied or installed by Owners), with a commercially reasonable
        deductible not in excess of $10,000.00. The policy shall be issued by an insurance
        company properly licensed to do business in the State of North Carolina, with a
        general policyholder's rating of at least "A" in the most recent edition of the Best's
        Key Rating Guide. The policy shall provide that each Owner is an insured person
        with respect to his Unit and his allocated interest in the Common Elements. The
        policy shall contain an inflation guard endorsement, if available, and a
        construction code endorsement, if available, as well as a special condominium
        endorsement providing as follows: for waiver of subrogation against any Owner,
        and any Owner's employees or agents; that it may not be canceled or substantially
        modified without at least thirty (30) days' prior written notice to the Association
        and all insureds, including all Owners and Mortgagees; that no act or omission by
        any Owner will preclude recovery upon such policy; and that if, at the time of a
        loss under the policy, there is other insurance in the name of an Owner
        covering the same risk covered by the policy, the Association's policy provides
        primary insurance. Each property insurance policy shall provide that adjustment
        of loss shall be made by the Association as insurance trustee. Each property
        insurance policy shall provide for the issuance of certificates or mortgagee
        endorsements to Mortgagees.


(emphasis added).

        32.    The Declaration of Condominium defines "Building" as "the building located upon

the Land, which contains certain Common Elements and four (4) levels of both Commercial Units

and Parking Units, two (2) levels of Commercial Units, and eight (8) levels of Residential Units."

        33.    The North Carolina Condominium Act, N.C. Gen. Stat. §47C-101 et. seq., applies

to the Quorum Center Condominium.

       34.     Pursuant to N.C. Gen. Stat,         47C-3-1l3 (a) and (b), the North Carolina

Condominium Act requires the Association to maintain property insurance that affords certain

coverages with specified minimum limits of insurance.

       35.     The North Carolina Condominium Act provides in N.C. Gen. Stat, §47C-3-l13(c

that "[t]he declaration may require the association to carry any other insurance, and the association

may carry any other insurance it deems appropriate to protect the association or the unit owners,"




          Case 5:21-cv-00044-D Document101-1 Filed 01/28/21 Page 13 of 19
        36.    The North Carolina Condominium Act provides in N.C. Gen. Stat. §48C-1-

113(d)(4) that the property insurance policies an Association maintains pursuant to the

Condominium Act's requirements "must provide that" "[i]f, at the time of a loss under the policy,

there is other insurance in the name of a unit owner covering the same risk covered by the policy,

the Association's policy provides primary insurance."

        37.    On July 24, 2017, CUMIS, on behalf of itself and the LGFCU, sent Nationwide a

letter that explained in detail why the Nationwide policy provides primary and non-contributory

coverage for all improvements and betterments to all of the units owned by the LGFCU, including

the improvements and betterments installed by the LGFCU after it purchased the units.

        38.    CUMIS' July 24, 2017 letter requested that Nationwide likewise provide an

explanation of its coverage position in writing.

       39.     Nationwide did not provide the LGFCU and CUMIS with a written explanation of

its written coverage position for over three months,

       40.     Nationwide eventually responded to CUMIS and LGFCU on December 4, 2017,

yet wrongfully denied coverage for damage to the fixtures, improvements, and alterations that the

LGFCU made to units after the LGFCU purchased those units.

       41.     Nationwide's December 4, 2017 denial letter omitted, failed to acknowledge, and

misrepresented pertinent provisions of the Nationwide policy material to the coverages at issue,

including provisions that were set out in CUMIS's July 24, 2017 letter.

       42.     Nationwide's December 4, 2017 denial letter omitted, failed to acknowledge, and

misrepresented material provisions of the Declaration of Condominium, including provisions that

were set out in CUMIS's July 24, 2017 letter.




                                     111-1 Filed 01/28/21 Page 14 of 19
         Case 5:21-cv-00044-D Document
          43.   Nationwide's December 4, 2017 denial letter omitted, failed to acknowledge, and

misrepresented material provisions of the North Carolina Condominium Act, including provisions

that were set out in CUMIS' July 24, 2017 letter.

          44.   Nationwide wrongfully denied the LGFCU's claim for damage to the fixtures,

improvements, and alterations that the LGFCU made to units and for damage to the LGFCU' s

personal property, and therefore CUMIS paid under its policy to the LGFCU in excess of $2

Million that was owed to LGFCU by Nationwide.

          45.   CUMIS is entitled to recover from Nationwide the sum of Two Million One

Hundred Sixty Five Thousand and 58/100 Dollars ($2,165,070.58), plus interest and costs as

allowed by law, for Nationwide's breach of its insurance contract. CUMIS has a right to recover

from Nationwide the sum of Two Million One Hundred Sixty Five Thousand and 58/100 Dollars

($2,165,070.58), plus interest and costs as allowed by law, under the doctrine of equitable

subrogation because CUMIS paid amounts that Nationwide should have paid to LGFCU for its

losses.

                                             COUNT II
                                       (Unfair Trade Practices)

          46.   CUMIS incorporates herein by reference the allegations of the previous paragraphs

to same extent as if fully set forth herein.

          47.   Nationwide was engaged in the business of insurance at all relevant times, and all

of Nationwide's conduct alleged herein was in or affecting commerce.

          48.   The LGFCU made a claim with Nationwide for all loss and damage to all of its

units in. the Quorum Center, including the loss and damage to fixtures, improvements, and

alterations installed or made by the LGFCU after purchasing the units




           Case 5:21-cv-00044-D Document121-1 Filed 01/28/21 Page 15 of 19
        49.    CUMIS and the LGFCU conferred with Nationwide about those claims and

coverage for the LGFCU's losses.

        50.    CUMIS and the LGFCU both explained by written correspondence in detail why

the facts, the Declaration of Condominium, the North Carolina Condominium Act, and the

Nationwide Policy established that Nationwide's coverage for the LGFCU's fire losses was

primary and non-contributory to the CUMIS policy issued to LGFCU.

        51.    CUMIS, on behalf of the LGFCU, requested that Nationwide provide a written

explanation of its coverage position.

        5.     Nationwide failed to proyide a written explanation of its coverage position in a

reasonable time.

        53.    Nationwide eventually provided a written explanation of its coverage position, and

denied coverage for the LGFCU units that were not up-fitted at the time those units were purchased

by the LGFCU, and in doing so misrepresented controlling provisions of the Nationwide policy,

the Declaration of Condominium, and North Carolina Condominium Act.

       54.     Nationwide's written explanation of its coverage position and denial letter failed to

acknowledge, let alone explain the significance of, provisions of the Nationwide policy, the

Declaration of Condominium, and the North Carolina Condominium Act that established that

Nationwide's coverage was primary and non-contributory, despite' the fact those very provisions

were quoted and their significance explained in detail in writing to Nationwide by both CUMIS

and LGFCU.

       55.    The controlling provisions of the Nationwide policy, the Declaration of

Condominium, and North Carolina Condominium Act that Nationwide misrepresented, omitted,

or otherwise failed to acknowledge and apply include, but may not be limited to, the following:




         Case 5:21-cv-00044-D Document131-1 Filed 01/28/21 Page 16 of 19
a.       Nationwide Policy:

               i.       The term "you";

              ii.      Section A. COVERAGES, 1. COVERED PROPERTY, Paragraph
         a. Buildings;

              iii.      Section A. COVERAGES, 1. COVERED PROPERTY, Paragraph
         b. Business Personal Property; and

              iv.       The "Unit-Owner's Insurance" provision added by the
         Condominium Association Coverage endorsemeht, form PB 17 01 11 14, and
         required by the North Carolina Condominium Act.

b.       Declaration of Condominium:

             i. Article I Definition, Section 1.2 Buildings;

            ii. Article I Definitions, Section 1.8 Commercial Unit;

           iii. Article I Definitions, Section 1.33 Residential Unit;

            iv. Article I Definitions, Section 1.35, Unit;

            v. Article IV Description of Units, Section 4.2.2 Unit Boundaries;

           vi. Article XI, Insurance, Section 11.1 Property Insurance;

C.       North Carolina Condominium Act:

             i. N.C. Gen. Stat. 47C-2-102(1);

            ii. N.C. Gen. Stat. § 47C-3-113(a)(1);

           iii. N.C. Gen, Stat. § 47C-3-113(b);

           iv. N.C. Gen. Stat. § 47C-3-113 (c);

            v. N.C. Gen, Stat. § 47C-3-113(d); and

           vi. N.C. Gen. Stat. § 47C-3-113 comment 2, 3, and 9.




     Case 5:21-cv-00044-D Document141-1 Filed 01/28/21 Page 17 of 19
        56,    Nationwide committed Unfair Claim Settlement Practices as defined by N.C. Gen.

Stat. §58-63-15(11), and committed unfair acts and practices in trade or commerce, in violation of

N.C. Gen Stat. §75-1.1, by:

            a.      Failing to act reasonably promptly upon communications with respect to the
        LGFCU's claims under the Nationwide Policy;

               b.      Failing to implement reasonable standards for the prompt investigation of
        claims arising under insurance policies;

               C.      Failing to affirm or deny coverage of claims within a reasonable time;

               d.      Misrepresenting pertinent facts and insurance policy provisions relating to
        coverages at issue:

               e.      Not attempting in good faith to effectuate prompt, fair, and equitable
        settlements of claims in which liability has become reasonably clear;

               f.      Failing to promptly provide a reasonable explanation of the basis in the
        insurance policy in relation to the facts or applicable law for the denial of a claim; and

               g.      In such other and further ways as may be shown in the trial of this action.

        57.    Nationwide's conduct offends established public policy and was deceptive,

immoral, unethical, oppressive, unscrupulous, substantially injurious to consumers, and

intentional.

       58.     Nationwide's conduct violated N.C. Gen. Stat. § 58-63-15(11) and N.C. Gen. Stat,

§75-1.1.

       59.     CUMIS has suffered damages in excess of $25,000.00 for having to pay losses to

LGFCU that should have been paid by Nationwide as a direct and proximate result ofNationwide's

unfair claim settlement practices and its unfair acts and practices in trade or commerce.

       60.     CUMIS is entitled to all damages proximately caused by Nationwide's unfair claim

settlement practices and its unfair acts and practices in trade or commerce, treble damages, and

attorneys' fees as allowed by law.



           Case 5:21-cv-00044-D Document151-1 Filed 01/28/21 Page 18 of 19
                 WHEREFORE CUMIS prays the Court as follows:

          1.     That CUMIS have and recover of Nationwide the         sum   of Two Million One

Hundred Sixty Five Thousand and 58/100 Dollars ($2,165,070.58) that it paid to LGFCU and

which should have been paid by Nationwide under its policy of primary insurance for the

LGFCU's fire losses;

          2.    That CUMIS have and recover of Nationwide its damages trebled, plus costs and

attorneys' fees as allowed by law, for Nationwide's unfair claim settlement practices and its unfair

acts and practices in trade or commerce committed against CUMIS;

          3.    That the Court award CUMIS its costs, interest and attorneys' fees as allowed by

law,

          4.    That the Court grant CUMIS such other and further relief as to it may seem just and

proper.

          This the l5 day of December, 2020.

                                      YOUNG MOr                 HE      RSON,P .


                                      BY:     Jav
                                             WALTER B. BROCK, JR.
                                             N.C. State Bar No. 8195
                                             waIter.brock(2youngmoore1aw.com
                                             ANDREW P. FLYNT
                                             N.C. State Bar no. 41238
                                             andrew.fiynt(IWoungmoorelaw.com
                                             Post Office Box 31627
                                             Raleigh, North Carolina 27622
                                             Telephone (919)782-6860
                                             Facsimile (919) 782-6753
                                             Attorneys for the Plaintiff




           Case 5:21-cv-00044-D Document161-1 Filed 01/28/21 Page 19 of 19
